NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-OCT-2021
                                            10:35 AM
                                            Dkt. 9 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          TERI YOSHIDA-CONSELVA, Claimant-Appellant, v.
             PATRICK M. VIVAS, Employer-Appellee, and
           HAWAII EMPLOYERS' MUTUAL INSURANCE COMPANY,
                    Insurance Carrier-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2021-062; DCD NO. 2-19-50513)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 28, 2021, self-represented Claimant-
Appellant Teri Yoshida-Conselva (Yoshida-Conselva) filed the
notice of appeal without the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
           (2) On August 9, 2021, the Chief Clerk of the Labor and
Industrial Relations Appeals Board filed a notice of non-payment,
instructing Yoshida-Conselva to pay the filing fee or seek a fee
waiver on or before August 24, 2021;
           (3) The record on appeal was due on or before
September 27, 2021. See HRAP Rules 11(b)(1) & 26(a);
           (4) On September 28, 2021, the appellate clerk entered
a default of the record on appeal, informing Yoshida-Conselva
that the time to docket the appeal had expired, she had not paid
the filing fee or obtained an order allowing her to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on October 8, 2021, for action that may include
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

dismissal of the appeal, and she could seek relief from default
by motion;
           (5) Yoshida-Conselva took no further action in the
appeal; and
           (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 18, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2